Citation Nr: 0521499	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  00-06 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
ligamentous strain with degenerative joint disease of the 
left ankle before May 21, 2004.

2.  Entitlement to an initial evaluation greater than 10 
percent for ligamentous strain with degenerative joint 
disease of the left ankle from May 21, 2004, to present.

3.  Entitlement to an initial compensable evaluation for 
onychomycosis of the left great toenail.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

B. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from June 1987 to June 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In pertinent part, the June 1997 rating decision 
granted service connection for onychomycosis of the left 
great toenail and a left ankle disorder; initial zero percent 
ratings were assigned.

The Board remanded the issues that are the subject of this 
decision in October 2003.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the RO assigned a 10 percent disability 
rating for the veteran's ligamentous strain of the left 
ankle, effective May 21, 2004.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has held 
that where a veteran has filed a notice of disagreement as to 
the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Board will accordingly examine the propriety of the rating 
both before and after May 21, 2004, as stated above.




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  Prior to May 21, 2004, the veteran's ligamentous strain 
with degenerative joint disease of the left ankle was 
manifested by less than moderate limitation of motion but 
with satisfactory evidence of painful motion.

3.  From May 21, 2004, to present, the veteran's ligamentous 
strain with degenerative joint disease of the left ankle was 
manifested by moderate limitation of motion.

4.  The veteran's onychomycosis of the left great toenail is 
manifested by disfigurement of the nail, tenderness, and 
itching.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating before 
May 21, 2004, for ligamentous strain with degenerative joint 
disease of the left ankle have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.20, 4.40, 
4.45, 4.59, 4.71, 4.71a, DCs 5003, 5010, 5271 (2004).

2.  The criteria for a rating in excess of 10 percent for 
ligamentous strain with degenerative joint disease of the 
left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.20, 4.40, 4.45, 4.59, 4.71, 
4.71a, DCs 5003, 5010, 5271 (2004).

3.  The criteria for an initial disability rating of 10 
percent, and no more, for onychomycosis of the left great 
toenail have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
4.118 DCs 7801, 7802, 7803, 7804, 7813 (2004); 38 C.F.R. 
§ 4.118 DCs 7804, 7805, 7806, 7813 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In September 2001, May 2004, 
and November 2004 letters, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence was to be 
provided by him and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also contained language in 
effect advising the veteran to submit or identify any 
evidence that he believed would help the RO decide his claim.  
See Pelegrini v. Principi, 18 Vet. App. 413 (2004), cf. VA 
O.G.C. Prec. Op. No. 1-2004.

Throughout the course of this longstanding appeal, the 
veteran has been repeatedly advised of the evidence of record 
and the applicable rating criteria.  He has continued to 
submit or identify additional evidence in support of his 
appeal and that evidence was duly considered by the RO.  
Indeed, in the April 2004 Supplemental Statement of the Case, 
the RO indicated that it had again reviewed the veteran's 
claims folders in their entirety.  Thus, the Board finds that 
the veteran received the same benefit of the RO's full 
consideration of the all the evidence of record, as he would 
have received had he received the VCAA notice prior to 
initial adjudication.  For the reasons set forth above, the 
Board finds that VA has fully satisfied its notification 
duties to the veteran and that he has not been prejudiced by 
any post-initial adjudication notification.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  In this case, the veteran's service medical records 
are on file and the RO obtained all available relevant post-
service VA and private medical records identified by the 
veteran.  38 U.S.C.A. §5103A(c) (West 2002); 38 C.F.R. 
§3.159(c)(2), (3) (2004).  Moreover, the veteran has been 
afforded several VA medical examinations in connection with 
his claims.  The examination reports provide the necessary 
medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §5103A(d) (West 
2002); 38 C.F.R. §3.159(c)(4) (2004).  Neither the veteran 
nor his representative has argued otherwise or presented any 
plausible showing of prejudice.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial ratings assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged." 
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Left Ankle

Rating Criteria

The veteran's left ankle disorder has been rated by the RO as 
ligamentous strain with degenerative joint disease of the 
left ankle under Diagnostic Code (DC) 5010-5271.  DC 5010 is 
assigned to arthritis due to trauma, substantiated by X-ray 
findings, and calls for the disability to be rated as 
degenerative arthritis under DC 5003.  Degenerative arthritis 
established by X-ray findings may be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. 4.71a. 38 C.F.R. 4.71a, Diagnostic 
Code (DC) 5003 (2004).  Limitation of motion of the ankle is 
rated pursuant to DC 5270 for ankylosis and DC 5271 for 
limitation of motion.

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Id. 

In the absence of limitation of motion, a 20 percent 
evaluation is warranted with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.  Id. 

A 10 percent evaluation is warranted with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups. The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion. Id.

The normal range of ankle motion is from zero to 20 degrees 
of dorsiflexion and from zero to 45 degrees of plantar 
flexion. 38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5271 provides for assignment of a 10 percent 
rating when there is moderate limited motion of the ankle and 
a 20 percent rating when there is marked limited motion of 
the ankle.  See 38 C.F.R. § 4.71a DCs 5271 (2004).

Diagnostic Code 5270 provides for assignment of a 20 percent 
rating when there is ankylosis of the ankle in plantar 
flexion of less than 30 degrees; a 30 percent rating when 
there is ankylosis of the ankle in plantar flexion between 30 
degrees and 40 degrees, or in dorsiflexion between zero 
degrees and 10 degrees; and, a 40 percent rating when there 
is ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.  See 
38 C.F.R. § 4.71a DCs 5270 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. 4.40 (2004).

The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. 4.45 (2004).

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined. 38 C.F.R. 4.27 (2004).

The regulations provide that for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints. 38 C.F.R. 
4.45(f) (2004).

With any form of arthritis, painful motion is an important 
factor of disability. The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain, on both active and passive motion, in 
weight bearing and non-weight bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. 4.59 
(2004).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
4.40, 4.45, and 4.59.  Consideration of functional loss due 
to pain is not required when the current rating is the 
maximum disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing 
Dorland's Illustrated Medical Dictionary (27th ed. 1988) at 
91; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Factual Background

The veteran was afforded a general medical examination by VA 
in July 1996.  He reported arthralgia of the ankles.  He 
reported that his ankle swelled when he was walking or on his 
feet excessively.  He experienced pain in the left ankle with 
eversion.  His left ankle dorsiflexed zero degrees and 
plantar flexed 30 degrees.  His right ankle dorsiflexed 5 
degrees and plantar flexed to 40 degrees.  Diagnosis was 
ligamentous strain of the left ankle.

Records of private medical treatment include a June 1996 bone 
scan of the left ankle and knee.  There was a mild uptake 
noted in the bilateral ankles, right greater than left.  The 
findings were said to be probably secondary to mild 
degenerative changes.

The veteran was examined by VA in May 1998.  He reported 
continued pain in the ankle if he had to stand or walk on 
concrete.  Sometimes he had swelling of the ankle.  He had 
occasional sharp pain along the medial side of the left 
ankle.  He took Ibuprofen for the symptoms.

On physical examination, he had bilateral hyperpronation of 
the feet with nearly absent foot arches.  Both ankles had a 
full range of motion with no heat, swelling, or tenderness.  
The left ankle had more ligamentous laxity compared to the 
tighter right ankle.  The diagnosis was relative ligamentous 
laxity of the left ankle.

Review of VA treatment records shows frequent prescription of 
ibuprofen and other pain medication for his ankle.

A March 1999 podiatry treatment note indicated complaints of 
constant pain in the left foot and ankle.  He was noted to 
have good range of motion without pain or crepitus.

The veteran was examined in May 1999.  The examiner opined 
that the veteran's disability needed further evaluation and 
treatment by his VA podiatrist.  Review of the next several 
years' worth of treatment records indicates the veteran did 
not receive further treatment by the podiatrist.

The veteran was examined by VA in June 2000.  He reported 
progressive weakness and chronic pain in the left ankle.  The 
pain was usually precipitated by cold weather or standing for 
a long time.  It was usually alleviated by heat and rest.  He 
used ibuprofen and Tylenol as needed for the pain.  He used a 
cane occasionally.  He denied using any crutches, braces, or 
corrective shoes.  He denied any subluxation or dislocation 
of the left ankle.  In addition to pain, the veteran noted 
occasional swelling and weakness of the left ankle.

On physical examination, he walked with a slight limp, but 
with no apparent discomfort.  There was no swelling, 
crepitus, edema, bruises, or skin discoloration.  There was 
no tenderness on palpation.  Range of motion was full with 
dorsiflexion from zero to 45 degrees, and plantar flexion 
from zero to 20 degrees.

The examiner concluded that the veteran had an incident of 
left ankle twist and sprain while he was in service; however, 
his physical examination was unremarkable and he had a normal 
range of motion of the left ankle.  He was noted to 
subjectively have a mild limping while he was walking. 

In March 2002 the veteran reported that his left foot was 
swelling, and remained swollen all the time.  His ankle was 
noted to have a good range of motion with no swelling noted 
when compared to the right ankle.  He reported tenderness 
wherever palpated on the heel, ankle, and over the Achilles 
tendon.   

Treatment records dated in January 2003 note the veteran 
slipped in a parking lot.  He was noted to have sprained his 
left ankle and knee.  He had no effusion, restriction of 
range of motion, crepitation, or discontinuity of the bones 
in his ankle.

At the veteran's most recent VA examination in May 2004, the 
veteran answered "yes" to everything, including pain, 
weakness, stiffness, swelling, heat, redness, 
instability/giving way, locking, fatigability, and lack of 
endurance.  He was on Lortab and Ibuprofen.  He described the 
severity of his pain at an 8 out of 10 in intensity.  He 
reported flare-up two to three times per week, lasting two 
days.  The veteran described the precipitating factor as 
twisting his ankle.  He alleviated the pain with pain 
medication and hot water bath.  The veteran described being 
able to do everything with no functional limitation.  He was 
given a cane, but used it only once per year.

On physical examination, the veteran was noted to have a 
normal gait.  Bilateral ankle joint examination showed no 
edema or redness.  Range of motion using a goniometer was 
dorsiflexion to 20 degrees, with no ankle pain.  Plantar 
flexion was to 40 degrees, without pain or weakness.  He had 
pes planus with a 10 degree deviation from the long axis of 
the tibia and fibula.

Subsequent to his review of the X-ray examination, the VA 
examiner diagnosed left ankle pain, possibly secondary to 
history of the fall during service with calcaneal spur seen 
on X-ray and pes planus.

Treatment records dated in May 2004 note degenerative joint 
disease with chronic pain.  He is noted to have a full range 
of motion in his extremities.  Notation of the veteran's pain 
was a 4 on a scale of 1 to 10.  The veteran was also noted to 
have been involved in a motor vehicle collision in May 2004.

In November 2004, the veteran was seen for treatment of 
continued chronic pain.  He was reported to have been in a 
motor vehicle collision in May 2004, but was doing OK.  The 
diagnosis was degenerative joint disease with chronic pain.

The veteran submitted a statement in November 2004 noting 
that he was involved in a car wreck in May 2004 that had 
greatly aggravated his left ankle.

Analysis

Initially, the Board notes that as early as March 1996, 
degenerative joint disease of the veteran's left ankle was 
shown on private bone scan.  Therefore, the provisions of DC 
5010 and 5003, for traumatic arthritis and degenerative 
arthritis are applicable.

The Board finds that at no time has the evidence shown 
ankylosis in either foot.  Therefore, the criteria of DC 
5270, are not for application.

The Board notes that prior to the May 2004 VA examination the 
veteran's ankle had been found to demonstrate limitation of 
motion on only one occasion, during the July 1996 general 
medical examination.  Subsequent to that examination, as 
shown by both treatment records and examination reports, the 
evidence clearly does not show limitation of motion in the 
left ankle.  The Board finds that such evidence does not 
demonstrate a compensable limitation of motion under DC 5271, 
which requires, at a minimum, moderate limitation of motion 
for a 10 percent disability rating.  The Board does find that 
the evidence most nearly approximates a 10 percent disability 
rating prior to May 21, 2004, because while the limitation of 
motion was not compensable under DC 5271, a rating of 10 
percent is for application for the ankle, a major joint, 
based upon satisfactory evidence of painful motion.  The 
Board notes that initially the veteran was shown to have 
slight limitation of motion and has been uniformly prescribed 
pain medication by VA for his left ankle pain.  The Board 
finds that the treating physicians continued treatment of the 
veteran's left ankle pain is satisfactory evidence of painful 
motion.

Beginning May 21, 2004, the date of the most recent VA 
examination, the Board finds that the evidence shows a slight 
limitation of motion when combined with the veteran's 
complaints of pain and swelling on use equates to a moderate 
amount of limitation of motion, thus a 10 percent disability 
rating is for application under DC 5270 and replaces the 10 
percent disability rating in effect prior to that date under 
DC 5010.

The Board finds that at no time since the effective date of 
service connection has the veteran's left ankle been 
manifested by a marked limitation of motion as is required by 
DC 5271 for a 20 percent disability rating.  As noted above, 
the normal range of motion of the ankle is from zero to 20 
degrees of dorsiflexion and zero to 45 degrees of plantar 
flexion.  At its worst, in May 2004, the veteran's ankle 
disorder has been manifested by a range of motion, using a 
goniometer, of dorsiflexion to 20 degrees, with no ankle pain 
and plantar flexion to 40 degrees, without pain or weakness.  
The Board finds that a mere 5 degree loss of motion in 
plantar flexion clearly shows greater motion in the left 
ankle than can be characterized as marked limitation.

The Board therefore finds that no more than a 10 percent 
rating is warranted for the service-connected ligamentous 
strain with degenerative joint disease of the left ankle, 
even with consideration of the effects of pain. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5228 (2004); DeLuca v. Brown, 
8 Vet. App. 202 (1995).


Left Great Toenail

Rating Criteria

The rating schedule for evaluating scars changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to August 30, 2002, provided that dermatophytosis, under DC 
7813, be rated as scars, disfigurement, etc., on the extent 
of constitutional symptoms and physical impairment.  Under 
the old regulations, a 10 percent rating is assigned for 
superficial scars which are poorly nourished with repeated 
ulcerations.  38 C.F.R. § 4.118, Diagnostic Codes 7803 
(2001).  Under the old criteria, a 10 percent rating is 
assigned for a superficial scar which is tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7804 (2001).  Scars may also be rated based on 
limitation of functioning of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2001).

Under the new criteria, effective August 30, 2002, 
dermatophytosis is rated as scars or dermatitis depending on 
the predominant disability.  Under the new criteria, scars, 
other than head, face, or neck, that are deep or that cause 
limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2004).  Scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion warrant a 10 percent rating for area or 
areas of 144 square inches (929 sq. cm.) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2004).  A 10 percent rating may be assigned for scars which 
are superficial and unstable.  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2004).  A 10 percent rating is assigned for scars which are 
superficial and painful on examination. 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004).  Scars may also be rated based 
on limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2004).

Under the new regulations, dermatitis or eczema must affect 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as   corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period to warrant a 10 percent disability 
rating.  Less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period is 
assigned a noncompensable evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).

Since there was a change in regulation during the pendency of 
this appeal, the Board must consider each version of the 
regulation that is more favorable to the claim.  However, the 
effective date of a liberalizing regulation may be no later 
than the effective date of the regulation.  In this case, 
neither version is more favorable to the veteran.


Factual Background

The veteran was examined by VA in July 1996.  He was reported 
to have and diagnosis was on physical examination, 
onychomycotic toenail of the left great toe.

The veteran was examined by VA in May 1998.  He reported that 
he had itching and pain in his toe.  He reported the toenail 
kept growing and he had to be careful of that.  He was taking 
no medication for the toe.  On physical examination, the 
veteran had symmetrically equal toes with no unequal size or 
swelling.  There was no erythema.  The left nail was 
shortened by about one third.  The nail was thickened and had 
a grayish cast.  It was possibly partially ingrown, but there 
was no sign of inflammation.  The toe itself appeared normal.

In summary, the examiner noted that the veteran had had 
problems with an abnormal toenail since he crushed the left 
great toe while in the service in 1989.  Physical examination 
was remarkable for an abnormal great toenail.

A March 1999 podiatry treatment note indicated the veteran 
had a mycotic left hallux nail.  He complained of itching 
under the toenail.  

The veteran underwent a VA skin examination in June 1999.  It 
was noted that the veteran had some nail changes on both the 
feet.  This had been a persistent problem.  There had been no 
therapy, but also no spontaneous resolution, it occasionally 
flared up with a rash that occurred on his hand.  The 
examiner diagnosed "two feet, one hand syndrome," which was 
noted to be a classic presentation for dermatophyte 
infection.

On the veteran's most recent VA examination in May 2004, the 
veteran reported that his nail constantly itched "under the 
nail" and was often painful when pressure was applied to it.  
He noted that it kept growing very thick requiring that he 
file it down.  He had never taken medication for it.

On physical examination, the veteran's left hallux toenail 
was thickened and dystrophic with gray discoloration.  It was 
noted to be shortened.  Peri-nail skin was intact without 
edema, erythema, excoriation, or scaling.  There was no 
increased warmth.  It was mildly tender to palpation.  The 
examiner was unable to express any exudate.  

In summary, the examiner noted the veteran had a thickened 
left great toenail that itches constantly and was tender when 
pressure was applied to it.  He noted that the onychomycosis 
of the nail was not ulcerative, did not cause excessive 
exfoliation or crusting, or systemic or nervous 
manifestations.  It was not exceptionally repugnant.  There 
was no constant exudation or itching.  There was no extension 
of the lesion.  There was some disfigurement of the nail, but 
it was not marked.  The onychomycosis was not manifested by 
exfoliation or exudation.  It was, he noted, manifested by 
itching under the nail, though it did not involve an exposed 
surface over an extensive area.


Analysis

The Board finds that the veteran's onychomycosis of the left 
great toe is tender and painful on objective demonstration, 
in addition to having a constant itching sensation under the 
nail.  Thus, under both new and old regulations, DC 7804 
provides for a 10 percent disability rating.  

Otherwise, the veteran's left great toenail has not been 
shown on examination to be manifested by instability or 
inflammation.  It does not cause limitation of motion and 
does not cover an area of 144 square inches (929 sq. cm.) or 
greater or show other functional impairment.  

Finally, with regard to both of the disabilities under 
present appeal, the Board has considered whether the case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  The veteran has not required 
frequent hospitalization for his disabilities and the 
manifestations of the disabilities are consistent with the 
assigned schedular evaluations.  In sum, there is no 
indication that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
assigned evaluations.  Therefore, referral of this case for 
extra-schedular consideration is not in order. See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).








ORDER

Entitlement to increased evaluation to 10 percent for 
ligamentous strain with degenerative joint disease of the 
left ankle is granted, prior to May 21, 2004, subject to the 
regulations governing the payment of monetary awards.

The claim of entitlement to an evaluation greater than 10 
percent for ligamentous strain with degenerative joint 
disease of the left ankle is denied.

Entitlement to increased evaluation to 10 percent for 
onychomycosis of the left great toenail is granted, subject 
to the regulations governing the payment of monetary awards.




	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


